Citation Nr: 9931199	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-41 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscle tension 
headaches.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for prostatitis.  

4.  Entitlement to service connection for residuals of 
asbestos exposure.  

5.  Entitlement to an increased evaluation from an original 
grant of service connection for major depressive disorder, 
currently rated 70 percent disabling.  

6.  Entitlement to an increased evaluation from an original 
grant of service connection for lumbosacral strain, currently 
rated 40 percent disabling.  

7.  Entitlement to an increased evaluation from an original 
grant of service connection for cervical disc disease, 
currently rated 20 percent disabling.  

8.  Entitlement to an increased evaluation from an original 
grant of service connection for left shoulder impingement 
syndrome, currently rated 20 percent disabling.  

9.  Entitlement to a compensable evaluation from an original 
grant of service connection for right shoulder impingement 
syndrome.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1986 to 
February 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida,, Regional Office (RO).  


FINDING OF FACT

On October 19, 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, by fax transmittal, requesting cancellation of his 
appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In an October 1999 faxed statement to the Board, the 
appellant stated that he wanted to cancel his appeal of the 
denials of service connection for muscle tension headaches, 
hepatitis, prostatitis, and residuals of asbestos exposure, 
and of the denials of increased evaluations for major 
depressive disorder, lumbosacral strain, cervical disc 
disease, and left and right shoulder impingement syndrome.  
With regard to the appellant's October 1999 statement, the 
Board finds that he has withdrawn his appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

